U.S. Department of Justice
Civil Rights Division
Office oj5pecial Counsellor Im migration-Rela ted
Unfair Employment Prac/ices - NY A
950 Pennsylvania Ave, NW
Wash ing/on. DC 20530
Ma;n (202) 616·5594
Fax (202) 616·5509

August 18, 2011

Bv First Class Mail and E-mail (C\uini@hansonbridgett.coml
Christina Luini
Attorney at Law
Hanson Bridgett LLP
th
425 Market Street, 26 Floor
San Francisco, CA 94 105
Dear Ms. Luini:
This is in response to your email dated July 21 , 201l. In your email, you inquired
whether an employer who wants to "insource" its custodial services by making offers of
employment "to the individuals employed by the independent contractor who previously
performed custodial work" on the employer' s property must require these individuals to
complete Forms 1-9, or whether the employer can rely on the Forms 1-9 prepared by the
independent contractor. You also asked whether it would be considered document abuse to
request that these individuals complete Forms 1-9 when they have already completed Forms 1-9
for the independent contractor.
The Office of Special Counsel for Immigration-Related Unfair Employment Practices
COSC") investigates and prosecutes employers charged with national origin and citizenship
status discrimination, as well as over-documentation in the employment eligibility verificati on
process Cdocument abuse") and retaliation under the anti-discrimination provision of the
Immigration and Nationality Act (" INA"), 8 U.S.C. § 1324b. For more information on OSC,
please visit our website at: http://www.justice.gov/crtiabout/osc/.
Please note that OSC cannot provide an advisory opinion on any specific case or set of
facts. However, we can provide general guidelines as to the coverage of the statute and the
legality of various pre-enwloyment inquiries under the anti-discrimination provision of the INA,
8 U.S.C. § 1324b.
An employer must complete the Form 1-9 each time it hires any person to perform labor
or services in the United States in return for wages or other remuneration. See 8 U.S.C. §
I 324a(a)(I)(B); 8 C.F.R. §§ 274a.2(b)(l)(i) and (ii). However, an employer will not be deemed
to have hired an individual for employment, and thus not required to complete a Form 1-9, if the
individual is continuing in hi s or her employment and has a reasonable expectation of
employment at all times. See 8 C.F.R. §§ 274a.2(b)(l)(viii). Situations in which an individual is
considered "continuing in his or her employment," include when an individual continues his or

her employment with a "related, successor, or reorganized employer." See 8 C.F.R. §
274a.2(b)(1 )(viii)(A)(7). A "related, successor, or reorganized employer" has been interpreted as
limited to employers who : (1) are the same employer but at another location; (2) continue to
emp loy some or all of a previous employer's workforce in cases involving a corporate
reorganization, merger, or sale of stock or assets; or (3) continue to employ any employee of
another employer's workforce where both employers belong to the same mUlti-employer
association and the employee continues to work in the same bargaining unit under the same
co llective bargaining agreement. 8 C.F.R. § 274a.2(b)(l)(viii)(A)(7)(i)-(iii ). See also U.S. v.
Marnul, 3 OCAHO 441 (1992). OSC is not able to opine on whether the employer you describe
would be considered a "related, successor, or reorganized employer," as this fall s outside the
purview of our jurisdiction. For more information on when a company is considered a "related
successor or reorganized employer," you may wish to contact USCIS .
Document abuse occurs when, in order to satisfy the employment eligibility verification
provisions of 8 U.S.C. § 1324a(b), an employer either requests from an individual more or
di fferent employment eligibility verification documents than are required for employment
eli gibility verification purposes, or rejects documents that on their face reasonabl y appeared
genuine and with discriminatory intent. 8 U.S .C. § 1324b(a)(6).
To the extent that the employer to which you referred decides to request that the
"insourced" employees complete new 1-9 Forms, the employer would unlikely be deemed to
have vio lated the anti-discrimination provision of the INA if all of the " insourced" emp loyees are
treated consistently during the I-9 process, without regard to their citizenship status or national
ongm.
We hope you find this information helpful.
Sincerely,

~ fr-Seema Nanda
Acting Deputy Special Counsel

2

